        Case 5:20-mc-80156-JD Document 9 Filed 10/05/20 Page 1 of 3




 1 Stephen G. Larson (SBN 145225)
   slarson@larsonllp.com
 2 Steven E. Bledsoe (SBN 157811)
   sbledsoe@larsonllp.com
 3 Paul A. Rigali (SBN 262948)
   prigali@larsonllp.com
 4 LARSON O’BRIEN LLP
   555 South Flower Street, Suite 4400
 5 Los Angeles, California 90071
   Telephone: (213) 436-4888
 6 Facsimile: (213) 623-2000

 7 Attorneys for Proposed Intervenor
   TEMUR AKHMEDOV
 8
   James H. Power
 9 (pro hac vice forthcoming)
   Daniel P. Kappes (SBN 303454)
10 daniel.kappes@hklaw.com
   HOLLAND & KNIGHT LLP
11 50 California Street, 28th Floor
   San Francisco, CA 94111
12 Telephone: (415) 743-6900
   Facsmile: (415) 743-6910
13
   Attorneys for Applicant
14 TATIANA AKHMEDOVA

15

16                             UNITED STATES DISTRICT COURT

17                NORTHERN DISTRICT OF CALIFORNIA, SAN JOSE DIVISION

18

19 IN RE APPLICATION OF TATIANA                 Case No. 5:20-mc-80156-VKD
   AKHMEDOVA,
20                                              STIPULATION AS TO PROPOSED
               Applicant,                       INTERVENOR TEMUR AKHMEDOV
21
                                                [Proposed] Order filed concurrently herewith]
22
                                                Judge:   Hon. Virginia K. DeMarchi
23

24

25

26

27

28

                                                                 Case No. 5:20-mc-80156-VKD
                   STIPULATION AS TO PROPOSED INTERVENOR TEMUR AKHMEDOV
          Case 5:20-mc-80156-JD Document 9 Filed 10/05/20 Page 2 of 3




 1           Applicant Tatiana Akhmedova (“Applicant”) and Proposed Intervenor Temur Akhmedov

 2 (“Proposed Intervenor”) hereby submit this stipulated request that the Court issue an order

 3 permitting Temur Akhmedov to intervene pursuant to Rule 24 of the Federal Rules of Civil

 4 Procedure, as follows:

 5           WHEREAS, Proposed Intervenor filed a Motion to Intervene on September 21, 2020 (ECF

 6 No. 5);

 7           WHEREAS, the parties met and conferred, by and through their counsel, regarding Proposed

 8 Intervenor withdrawing his Motion to Intervene in light of developments in foreign court

 9 proceedings;

10           WHEREAS, the parties stipulate and agree, by and through their counsel, that Proposed

11 Intervenor should be permitted to intervene in this action for the limited purpose of receiving notice

12 of filings, orders, and other docket entries in this action, in order to protect his interests in the event

13 he believes that Applicant is seeking discovery that is broader than previously agreed or set forth in

14 the Application;

15           WHEREAS, the parties stipulate and agree, by and through their counsel, that Proposed

16 Intervenor shall withdraw his Motion to Intervene to the extent it seeks leave to file an opposition

17 to Applicant’s Ex Parte Application (ECF No. 1);

18           WHEREAS, the parties stipulate and agree, by and through their counsel, that Proposed

19 Intervenor shall not file an opposition to Applicant’s Ex Parte Application (ECF No. 1) and that

20 Proposed Intervenor consents to Applicant’s Ex Parte Application (ECF No. 1) without

21 qualification;

22           NOW THEREFORE, the parties hereby stipulate and agree, by and through their counsel,

23 that Proposed Intervenor withdraws his Motion to Intervene to the extent it seeks leave to file an

24 opposition to Applicant’s Ex Parte Application (ECF No. 1), that Proposed Intervenor shall not file

25 an opposition to Applicant’s Ex Pate Application (ECF No. 1), and that Proposed Intervenor should

26 be permitted to intervene for the limited purpose of receiving notice of filings, orders, and other

27 docket entries in this action, and in order to protect his interests in the event he believes that

28 Applicant is seeking discovery that is broader than previously agreed or set forth in the Application.

                                                  2                 Case No. 5:20-mc-80156-VKD
                      STIPULATION AS TO PROPOSED INTERVENOR TEMUR AKHMEDOV
          Case 5:20-mc-80156-JD Document 9 Filed 10/05/20 Page 3 of 3




 1          IT IS SO STIPULATED.

 2
     Dated: October 5, 2020                     LARSON O’BRIEN LLP
 3

 4

 5                                              By:     /s/ Stephen G. Larson1
                                                      Stephen G. Larson
 6                                                    Steven E. Bledsoe
                                                      Paul A. Rigali
 7

 8                                              Attorneys for Proposed Intervenor
                                                TEMUR AKHMEDOV
 9

10

11
     Dated: October 5, 2020                     HOLLAND & KNIGHT LLP
12

13
                                                By:    /s/ Daniel P. Kappes
14
                                                      Daniel P. Kappes
15

16                                              Attorneys for Applicant
                                                TATIANA AKHMEDOVA
17

18

19

20

21

22

23

24

25

26

27
     1
28     Pursuant to L.R. 5-1(i)(3), filer attests that concurrence in the filing of this document has been
     obtained from each of the other signatories and shall serve in lieu of their signatures.
                                                  3                 Case No. 5:20-mc-80156-VKD
                      STIPULATION AS TO PROPOSED INTERVENOR TEMUR AKHMEDOV
